Holden, J.,
delivered the opinion of the court.
This is a suit to confirm a tax title to a lot in Gulfport. The defendant below successfully defended on the ground that the tax-deed was void on account of uncertainty in the description. This is the only question of merit in the case. The assessment describes the lot as, “Mrs. N.'M. Fairley, fifty feet on east half of lots seven to twelve, block 100, section 4, town 8, range 11, City of Gulfport.” The tax deed describes the land as “one lot fifty feet on east half of lots seven to twelve,” etc. The record shows that said lots seven to twelve are one hundred sixty feet long, running east and west. Therefore the description “east half of lots seven to twelve” would certainly designate the east eighty feet of these lots. The tax deed calls for fifty feet on this eighty-foot tract. Whether this fifty feet be intended on the east or west end of this eighty foot tract, the deed on its face does not disclose. But we think that the assessment and tax deed furnish the clue or reasonably definite starting point, which, when followed by the aid of other testimony, conducts certainly to the land intended, and oral testimony and documentary proof may be introduced for this purpose.
In the case before us the appellant offered to show by deeds of record that Mrs. Fairley, the delinquent in the. tax sale of this tract, was the separate owner of the fifty feet on the east end of the east half of said lots seven to twelve when it was assessed, and that Stepich owned the other thirty feet in this eighty-foot tract, and that smith owned the other eighty feet comprising the west end of said lots seven to twelve. The chancellor excluded this testimony as being incompetent. We think the court erred in not permitting this proof in aid of the description *710in the tax deed. The description in the tax deed is ambiguous and uncertain, but it is sufficiently definite to come within section 4285, Code of 1906 (section 6019, Hemingway’s Code), permitting oral testimony in aid of the ambiguous description, the uncertainty of which may thus be cured (Dodds v. Marx, 63 Miss. 443; Railroad v. Le Blanc, 74 Miss. 650, 21 So. 760; Wheeler v. Lynch, 89 Miss. 157, 42 So. 538).
The judgment of the lower court is reversed, and the case remanded.

Reversed and remanded.